                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

UNITED STATES OF AMERICA

         v.                                                Case No.: 8:19-cr-9-T-23SPF

GLENN FRANCIS
_______________________________/

                                         ORDER

         On November 7, 2019, the Court found there to be reasonable grounds to believe

Defendant Glenn Francis may presently suffer from a mental disease or defect rendering

him mentally incompetent to proceed to trial. (Doc. 59). Consequently, the Court

appointed Dr. Michael Maher to conduct an independent psychiatric examination of

Mr. Glenn. Following the psychiatric examination, Dr. Maher filed a Forensic

Psychiatric Evaluation. (Doc. S-62). Dr. Maher concluded that Mr. Francis is not

competent to proceed to trial based on his findings that Mr. Francis does not: (1)

appreciate the charges and allegations against him; (2) appreciate the range and nature of

possible penalties; (3) understand the adversary nature of the legal process; and (4) have

the capacity to disclose to his attorney pertinent facts regarding the proceedings at issue.

(Id.).

         Thereafter, the Court conducted a hearing on December 5, 2019, to determine

the mental competency of Mr. Francis. 18 U.S.C. §§ 4241(c) and 4247(d). At the

hearing, the parties stipulated to the admission of the Forensic Psychiatric Evaluation

into evidence. The United States did not offer any additional evidence or testimony.

Mr. Francis, against the advice of his attorney, elected to testify on his own behalf.
While Mr. Francis testified that he believed he is competent to proceed to trial, the Court

found the substance of his testimony to indicate otherwise.

       Based on the Court’s independent review of the Forensic Psychiatric Evaluation

and after considering Mr. Francis’ testimony, the Court finds by a preponderance of the

evidence that Mr. Francis is presently suffering from a mental disease or defect rendering

him mentally incompetent to the extent that he is unable to understand the nature and

consequences of the proceedings against him and to assist properly in his defense. 18

U.S.C. § 4241(d). Accordingly, it is hereby

   ORDERED:

   1. Mr. Francis is committed to the custody of the Attorney General, who shall

       hospitalize Mr. Francis for treatment in a suitable facility for a reasonable period

       of time, not to exceed four months, as is necessary to determine whether there is

       a substantial probability that in the foreseeable future he will attain the capacity

       to permit the proceedings to go forward.

   2. Within four months of Mr. Francis’ hospitalization, the director of the facility

       where Mr. Francis is hospitalized shall file a report with the Clerk of the Court

       indicating whether there is a substantial probability that in the foreseeable future

       Mr. Francis will attain the capacity to permit the proceedings to go forward. The

       director may request an additional reasonable period of commitment as

       authorized by 18 U.S.C. § 4241(d)(2).

   3. If at any time the director of the facility in which Mr. Francis is hospitalized

       determines that he has attained the capacity to permit the proceedings to go
                                              2
forward, the director shall promptly file a certificate to that effect with the Clerk

of the Court.

ORDERED in Tampa, Florida on December 5, 2019.




                                       3
